DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18 has been rejoined with the elected invention.  All claims have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
Requiring the filter units to supply raw water to a consumption site in claims 1 and 18 is unclear and seems to mis-describe the invention, since the filters change the raw water into softened water that is supplied to the consumer at the consumption site.
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. Pat. No. 2013/0277222), hereinafter “Kwon”.

    PNG
    media_image1.png
    420
    665
    media_image1.png
    Greyscale

Kwon teaches a water-softening system comprising filter units (121, 122) provided in respective supply channels to supply softened water to a consumption side (140), which is e.g. a faucet [0084] and wherein the filter units remove ionic mater by electric force [0064].  He also teaches filter valves (323, 324) in filter channels (161, 162) and a treatment device.  

    PNG
    media_image2.png
    407
    635
    media_image2.png
    Greyscale

The treatment device includes shut off valves (not shown, see paragraphs 0130 and 0131) upstream of the filter units for the embodiment of figure 3 or valves 321, 322 in the embodiment of figure 5 that are configured to provide a treatment substance (e.g. pre-treated raw water or purified water from the filter unit not in recovery mode).  A processor 130 is connected to the filter units, the filter valves, and the treatment device (other valves) [0083].  The process controls the treatment device in a recovery mode to provide treatment substance to the filter channels when a preset condition is satisfied (e.g. water purification time, 0074).  The process also controls the filter valves, e.g. valves 191, 192 of figure 2, to be closed to flow to the consumption device when the corresponding filter unit is in recovery mode [as in claim 18].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of the Korean Reference KR20140111091A, hereinafter ‘091.

Kwon teaches his filter units to be electric deionization (CDI) but doesn’t specify electro-deionization (EDI).  However, ‘091 teaches electric deionization that can be either CDI or EDI (see line 160 of the English translation) in a similar system that is also for softening water using filter units in parallel.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the electric deionization filter units of Kwon to be EDI units as in ‘091, since simple substitution of parts for the same purpose and by the same means (separation by electric force) is within ordinary skilled.  In addition, Kwon teaches that his filters are not limited to CDI [0064].  

As for the limitation in claims 1 and 15 that the processor determines whether water is supplied to the consumption site, Kwon teaches a flow rate sensor 210 that would necessarily determine 

As for claims 2-6, upon modification all the limitations thereof are obvious.  Both Kwon and ‘091 alternate between purification (ionic species removal) and regeneration modes (see e.g. figure 1 of Kwon).  

As for claims 7-8, the modified Kwon would have the ability operate as claimed.

As for claims 9-10 and 16-17, ‘091 teaches operating both filters (valves open) for the benefit of producing a large volume of purified water in a short amount of time and then operating both in a regeneration mode (valve closed) [see 0040 of the English Translation].  Both references teach alternating the valves/mode.

As for claims 11-12, normally open or normally closed solenoid valves are well known in the art would have been within ordinary skill.

As for claims 13-14, drain channels and drain valves are taught by Kwon as shown in the reproduced figures above.  

Other Pertinent Art 
Before amending the claims Applicant should also consider the following art:

    PNG
    media_image3.png
    70
    801
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    369
    570
    media_image4.png
    Greyscale

Freydina et al. teaches a treatment tank 530 with solution for regenerating EDI units in parallel.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.

If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRY K CECIL/Primary Examiner, Art Unit 1778